DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the Applicant’s Applications filed on 05/09/2022. Claims 1-20 were pending. Claims 1, 5-10, 15, 17-20 were amended. Claim 16 was cancelled. Claim 21 was added. Claims 1-15 and 17-21 are now pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 10, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 9505412 B2, hereinafter “Bai”).

Regarding Claim 1. (Currently Amended) Bai discloses a system for limiting distraction of a driver of a vehicle, the system comprising: 
at least one sensor for determining an attention of the driver on a travel path (Column 10 line 64 - Column 11 line 3; “(61) In another aspect, a device associated with a vehicle may detect its own driver being distracted. In one example, a range-sensitive antenna may be installed in the steering wheel to measure the distance between the steering wheel and the mobile device operated by a driver. Alternatively (or in addition to the antenna), a driver-facing camera may be used to determine a distraction state of the driver.”); and 
an interface module configured to reengage the attention of the driver on the travel path (Column 10 line 64 - Column 11 line 3; “(63) Information related to the distraction state of the driver may be used by the V2P communication system in multiple ways. For example, the information may indicate to the driver's vehicle to alert the driver to a need to monitor the surrounding. The vehicle's safety system's warning timing and visual interface (if present) may be adjusted accordingly to include more aggressive warnings encompassing louder audio, more prominent visual alerts, and the like.”), wherein the interface module comprises a logic device configured to: 
identify one or more external distractions in an environment surrounding the vehicle based on one or more images of the environment surrounding the vehicle (column 13 lines 13-24 and column 17 lines 11-27; “(72) … the vehicle may be equipped with an optical device such as a front- or rear-facing camera. In this case, the optical device is configured to detect objects within a field of view. If it is determined that a pedestrian is in the vicinity of the vehicle, it may be determined that a pedestrian is hidden by an object within the field of view of the optical device. In one example, facial recognition is used to determine if the pedestrian is visible. In another example, the information collected by the optical device and GPS coordinates of the pedestrian are combined to determine if the pedestrian is hidden.”, “(84) … a V2P communication system may include one or more methods for providing a warning or other alert to one or more pedestrians, one or more vehicle drivers, or a combination thereof. In one example, a method 200 as shown in FIGS. 17 and 18 may include a step 202 of acquiring vehicle parameters. Acquiring vehicle parameters can include measuring or recording information such as the GPS coordinates of the vehicle, the heading, speed, yaw rate, or brake state of the vehicle, the level of distraction of a driver of the vehicle, or other like information. The information may be acquired by communicating with one or more system or processor within the vehicle. The vehicle parameters acquired in the step 202 may then be used in a step 204 individually or in combination with other information to predict a path (e.g., a trajectory, heading, or the like) of the vehicle.”) (also see col.14, lines 35+) ,
determine a distracted driving behavior of the driver based on the attention of the driver away from the travel path and on the one or more external distractions in the environment surrounding the vehicle (column 17 lines 11-27; Figures 17-18; “(84) … Acquiring vehicle parameters can include measuring or recording information such as the GPS coordinates of the vehicle, the heading, speed, yaw rate, or brake state of the vehicle, the level of distraction of a driver of the vehicle, or other like information. The information may be acquired by communicating with one or more system or processor within the vehicle. The vehicle parameters acquired in the step 202 may then be used in a step 204 individually or in combination with other information to predict a path (e.g., a trajectory, heading, or the like) of the vehicle.”), and
request an action from the driver based on the determined distracted driving behavior of the driver, the action reengaging the attention of the driver on the travel path (column 7 line 50 - column 8 line 4, and column 15 line 64 – column 16 line 19; Figures 6 and 9-13; “(44) … a cooperative safety application running in the vehicle calculates the threat of potential collision with the wheelchair user. If the probability of a collision is low, the vehicle informs the driver that the wheelchair user may be present. If the probability becomes high, the vehicle warns the driver more aggressively. The probability may be calculated based on factors including the distance to collision and the time to collision. While varied algorithms may be used to calculate a probability, one example includes the use of a bounding box having multiple alert zones (see, e.g., FIG. 6). …”, “(80) Turning to FIGS. 9-13, example algorithms for use with a V2P communication system may include vehicle and pedestrian trajectory prediction. In one aspect, a vehicle trajectory may be predicted based on a yaw rate of the vehicle 40 (FIGS. 9 and 10). In one aspect, a yaw rate may be used to predict a heading of the vehicle 40 in radians (rad). Thereafter, the warn zone 54 and the warn/brake zone 56 may be determined based on parameters such as a known or measured lane width of the road 50 in meters (m), a bumper offset of the vehicle 40 in meters (m), or a velocity of the vehicle 40 in meters per second (m/s). The warn zone 54 and the warn/brake zone 56 may correspond to zone 54 and zone 56 illustrated in FIG. 6. A warn/brake zone 56 may include a first distance extending along a path of the vehicle 40 from the front bumper of the vehicle. The first distance may be determined based on a known or predetermined warn/brake time in seconds (s) multiplied by the current velocity (m/s) of the vehicle 40. By comparison, a warn zone 54 may include a second distance extending along a path of the vehicle 40 from the end of the warn/brake zone 56. ...”) and the at least one sensor monitors the driver for a distracted behavior (column 5 lines 35-43; “(32) … the V2P communication system and method may be used to detect a distracted driver or pedestrian and provide information such as an alert to the driver or pedestrian or both based on a given scenario. In one aspect, a distracted driver and/or pedestrian may be identified based on a detected behavior of the driver and/or pedestrian. ...”).
Although Bai shows that these teachings are in different embodiments, it would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to combine the systems discussed in various (multiple) embodiments of Bai in order to use them together so that there will be more ways to detect distraction and make for safer driving by reducing accident/collision caused by distracted (behavior of) driver and/or external distraction/obstacle. Combining embodiments provides more robust accident avoidance.


Regarding Claim 2. (Original) Bai shows the system of claim 1, wherein the at least one sensor is configured to detect a verbal, a visual, or a physical interaction of the driver to reengage attention of the driver on the travel path (Column 10 line 64 - Column 11 line 3; “(63) Information related to the distraction state of the driver may be used by the V2P communication system in multiple ways. For example, the information may indicate to the driver's vehicle to alert the driver to a need to monitor the surrounding. The vehicle's safety system's warning timing and visual interface (if present) may be adjusted accordingly to include more aggressive warnings encompassing louder audio, more prominent visual alerts, and the like.”).


Regarding Claim 3. (Original) Bai shows the system of claim 1, wherein the interface module comprises a head-up display of the vehicle (Column 16 lines 41-49; Figures 12 and 13; “(68) In some embodiments, the detection of the distracted pedestrian may result in the presentation of a variable, situation-dependent audio/visual interface. For example, if a pedestrian is using a V2P enabled device to send a text message, a device associated with the vehicle may automatically sound the vehicle's horn to warn the pedestrian. In another example, if the pedestrian is using a device to listen to music, then a combination of flashing the vehicle's headlights and sounding the vehicle's horn may be a better contextual warning given that the pedestrian's hearing may be impaired by the use of headphones. Furthermore, for the benefit of the driver of the vehicle, an interface in the vehicle may, for example, display a context-dependent alert or adjust the timing of when the alert is provided. In the case of a visually impaired pedestrian, in one aspect, a V2P enabled device may vibrate as a warning the pedestrian.”, and “(82) ... In one aspect, if a pedestrian zone 58 intersects with a vehicle warn zone 54, then a human machine interface (HMI) or other like alert display associated with vehicle 40 may display an alert 65 indicating a pedestrian 20 approaching the roadway 50 from the left. In another aspect, if a pedestrian zone 58 intersects with a vehicle warn/brake zone 56, then an HMI associated with vehicle 40 may display an alert 66 indicating that the driver of the vehicle 40 should brake.”).


Regarding Claim 5. (Currently Amended) Bai shows the system of claim 1, wherein the at least one sensor comprises a camera for detecting one or more characteristics indicative of [[a]] the distracted driving behavior (Column 5 lines 35-43; “(32) … the V2P communication system and method may be used to detect a distracted driver or pedestrian and provide information such as an alert to the driver or pedestrian or both based on a given scenario. In one aspect, a distracted driver and/or pedestrian may be identified based on a detected behavior of the driver and/or pedestrian. In one aspect, the detecting device may include any of the aforementioned devices suitable in the implementation of the V2P system.”).

Regarding Claim 6. (Currently Amended) Bai shows the system of claim 5, wherein the camera detects at least one of a facial characteristic of the driver indicative of the distracted driving behavior or a driving characteristic indicative of the distracted driving behavior (Column 10 line 64 – column 11 line 3; “(61) In another aspect, a device associated with a vehicle may detect its own driver being distracted. In one example, a range-sensitive antenna may be installed in the steering wheel to measure the distance between the steering wheel and the mobile device operated by a driver. Alternatively (or in addition to the antenna), a driver-facing camera may be used to determine a distraction state of the driver.”).


Regarding Claim 10. (Currently Amended) Bai shows a system (abstract) comprising: 
an image capturing device configured to detect an environment surrounding a vehicle (column 13 lines 13-24; “(72) … vehicle may be equipped with an optical device such as a front- or rear-facing camera. ... the optical device is configured to detect objects within a field of view. If it is determined that a pedestrian is in the vicinity of the vehicle, ...”);
a logic device configured to determine whether the environment surrounding the vehicle includes an external distraction (column 13 lines 13-24 and column 17 lines 11-27; “(72) … the vehicle may be equipped with an optical device such as a front- or rear-facing camera. In this case, the optical device is configured to detect objects within a field of view. If it is determined that a pedestrian is in the vicinity of the vehicle, it may be determined that a pedestrian is hidden by an object within the field of view of the optical device. In one example, facial recognition is used to determine if the pedestrian is visible. In another example, the information collected by the optical device and GPS coordinates of the pedestrian are combined to determine if the pedestrian is hidden.”, “(84) … a V2P communication system may include one or more methods for providing a warning or other alert to one or more pedestrians, one or more vehicle drivers, or a combination thereof. In one example, a method 200 as shown in FIGS. 17 and 18 may include a step 202 of acquiring vehicle parameters. Acquiring vehicle parameters can include measuring or recording information such as the GPS coordinates of the vehicle, the heading, speed, yaw rate, or brake state of the vehicle, the level of distraction of a driver of the vehicle, or other like information. The information may be acquired by communicating with one or more system or processor within the vehicle. The vehicle parameters acquired in the step 202 may then be used in a step 204 individually or in combination with other information to predict a path (e.g., a trajectory, heading, or the like) of the vehicle.”); and 
at least one sensor for determining an attention of a driver of the vehicle (column 17 lines 11-27; Figures 17-18; “(84) … Acquiring vehicle parameters can include measuring or recording information such as the GPS coordinates of the vehicle, the heading, speed, yaw rate, or brake state of the vehicle, the level of distraction of a driver of the vehicle, or other like information. The information may be acquired by communicating with one or more system or processor within the vehicle. The vehicle parameters acquired in the step 202 may then be used in a step 204 individually or in combination with other information to predict a path (e.g., a trajectory, heading, or the like) of the vehicle.”); 
wherein when the external distraction is determined, the logic device is configured to request an action from the driver (column 7 line 50 - column 8 line 4, and column 15 line 64 – column 16 line 19; Figures 6 and 9-13; “(44) … a cooperative safety application running in the vehicle calculates the threat of potential collision with the wheelchair user. If the probability of a collision is low, the vehicle informs the driver that the wheelchair user may be present. If the probability becomes high, the vehicle warns the driver more aggressively. The probability may be calculated based on factors including the distance to collision and the time to collision. While varied algorithms may be used to calculate a probability, one example includes the use of a bounding box having multiple alert zones (see, e.g., FIG. 6). …”, “(80) Turning to FIGS. 9-13, example algorithms for use with a V2P communication system may include vehicle and pedestrian trajectory prediction. In one aspect, a vehicle trajectory may be predicted based on a yaw rate of the vehicle 40 (FIGS. 9 and 10). In one aspect, a yaw rate may be used to predict a heading of the vehicle 40 in radians (rad). Thereafter, the warn zone 54 and the warn/brake zone 56 may be determined based on parameters such as a known or measured lane width of the road 50 in meters (m), a bumper offset of the vehicle 40 in meters (m), or a velocity of the vehicle 40 in meters per second (m/s). The warn zone 54 and the warn/brake zone 56 may correspond to zone 54 and zone 56 illustrated in FIG. 6. A warn/brake zone 56 may include a first distance extending along a path of the vehicle 40 from the front bumper of the vehicle. The first distance may be determined based on a known or predetermined warn/brake time in seconds (s) multiplied by the current velocity (m/s) of the vehicle 40. By comparison, a warn zone 54 may include a second distance extending along a path of the vehicle 40 from the end of the warn/brake zone 56. ...”) and the at least one sensor monitors the driver for a distracted behavior (column 5 lines 35-43; “(32) … the V2P communication system and method may be used to detect a distracted driver or pedestrian and provide information such as an alert to the driver or pedestrian or both based on a given scenario. In one aspect, a distracted driver and/or pedestrian may be identified based on a detected behavior of the driver and/or pedestrian. ...”).
The motivation used in the rejection of claim 1 to combine the different embodiments of Bai still applies to the combination of the prior arts on the rejection of claim 10.


Regarding Claim 13. (Original) Bai shows the system of claim 10, wherein the at least one sensor comprises one or more cameras for detecting one or more facial characteristics of the driver indicative of the distracted behavior (Column 10 line 64 - Column 11 line 3; “(61) In another aspect, a device associated with a vehicle may detect its own driver being distracted. In one example, a range-sensitive antenna may be installed in the steering wheel to measure the distance between the steering wheel and the mobile device operated by a driver. Alternatively (or in addition to the antenna), a driver-facing camera may be used to determine a distraction state of the driver.”).


Regarding Claim 14. (Original) Bai shows the system of claim 13, wherein the one or more cameras verify the action is taken by the driver  (Column 14 lines 34-46 and columns 11 lines 3-23; Table 2; “(79) … See also: Data fusion with camera Distracted Detection of a distracted driver by a driver in a following (e.g., texting) vehicle, or by surrounding infrastructure. One method to driver detect a distracted driver is to have a range-sensitive antenna in the steering wheel. Another method includes a driver oriented camera. Driver may be warned with a steering wheel vibration. A driver operating a vehicle without the use of the driver's hands (e.g., with knees) may be detected with a load sensor in the steering wheel or a touch sensor in the steering wheel. …”, “(62) In certain scenarios, a driver may operate a vehicle without the use of the hands, such as in the case of the driver operating the wheel with his or her knees. A touch/load sensor may detect the use of knee-based operation of the vehicle and determine, optionally in conjunction with one or more additional sensors, the distraction state of the driver. In one implementation, a load sensor may be built into the steering column. In this case, the load on the steering column will be different if a driver has his or her hands on the steering wheel or if another extremity (e.g., knees) is incident upon the steering wheel for control. In another implementation, a touch sensor may be deployed around the perimeter of the steering wheel to detect steering without the use of the hands. In yet another implementation, the distraction state of the driver may be detected by the driver's mobile device (e.g., a smart phone). In this case, the smart phone may be configured to interface with the V2P device associated with the driver and/or the driver's vehicle. In one aspect, the V2P device and the driver's smart phone are one and the same.”).


Regarding Claim 15. (Currently Amended) Method claim 15 is drawn to the method of using the corresponding system claimed in claim 1. Therefore method claim 15 corresponds to system claim 1 is rejected for same reasons of obviousness as used in claim 1 above.


Regarding Claim 18. (Currently Amended) Method claim 18 is drawn to the method of using the corresponding system claimed in claim 6. Therefore method claim 18 corresponds to system claim 6 is rejected for same reasons of obviousness as used in claim 6 above.


Regarding Claim 19. (Currently Amended) Method claim 19 is drawn to the method of using the corresponding system claimed in claim 13. Therefore method claim 19 corresponds to system claim 13 is rejected for same reasons of obviousness as used in claim 13.





Claims 4, 7-9, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claims 1, 10, 15 and 18 above, and further in view of Sato et al. (US 10800424 B2, hereinafter “Sato”).

Regarding Claim 4. (Original) Bai shows the system of claim 1 as shown above, but failed to show the system further comprising a second sensor for determining a position of a second vehicle on the travel path, wherein the at least one sensor detects an identification of the second vehicle by the driver to reengage attention of the driver on the travel path.
Sato, however in the same field of endeavor, shows a system further comprising a second sensor for determining a position of a second vehicle on the travel path, wherein the at least one sensor detects an identification of the second vehicle by the driver to reengage attention of the driver on the travel path (Column 9 lines 4-20; Figure 7; “(51) FIG. 7 is a view showing one example of the positional relationship of the host vehicle and the front vehicle. If there is a front vehicle 90 running along the direction of progression of the vehicle 80 (host vehicle) in another lane, there is a possibility of the front vehicle 90 changing a lane etc., so the driver has to monitor the front vehicle 90. However, if the threshold value range of the facial orientation or line of sight is maintained in a predetermined range, regardless of the driver monitoring the front vehicle 90, the driver is liable to be judged as driving while distracted and a warning is liable to be issued to the driver. … the threshold value range is expanded by a predetermined amount based on the relative positional relationship of the front vehicle 90 running along the direction of progression of the vehicle 80 in another lane and the vehicle 80.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate a second sensor that detect the identity of other vehicles in the vicinity and alert the awareness of the driver as shown in Sato in the system of Bai in order to avoid possible collision/accident.


Regarding Claim 7. (Currently Amended) Bai shows the system of claim 1 as shown above, but failed the system further comprising an image capturing device configured to capture the one or more images of the environment surrounding the vehicle.
Sato further shows the system further comprising an image capturing device configured to capture the one or more images of the environment surrounding the vehicle (Column 9 lines 31-41; Figure 8; “(53) The other vehicle detection device 50 detects another vehicle around the vehicle 80. The other vehicle detection device 50, for example, is at least one of a milliwave radar, laser radar, stereo camera, etc. The output of the other vehicle detection device 50 is sent to the ECU 20. The position detecting part 25 detects the relative positional relationship between the front vehicle 90 running in another lane in the direction of progression of the vehicle 80 and the vehicle 80 based on the output of the other vehicle detection device 50”).
The motivation used in the rejection of claim 4 to combine Bai and Sato still applies to the combination of the prior arts on the rejection of claim 7.


Regarding Claim 8. (Currently Amended) Bai shows the system of claim 1, wherein the logic device is configured to: 
identify the one or more external distractions in the environment surrounding the vehicle Column 17 line 12 – Column 18 line 12; Figure 17; “(84) … a V2P communication system may include one or more methods for providing a warning or other alert to one or more pedestrians, one or more vehicle drivers, or a combination thereof. In one example, a method 200 as shown in FIGS. 17 and 18 may include a step 202 of acquiring vehicle parameters. ... The vehicle parameters acquired in the step 202 may then be used in a step 204 individually or in combination with other information to predict a path (e.g., a trajectory, heading, or the like) of the vehicle.”, “(85) By comparison, … Prediction of a pedestrian path in the step 208 and prediction of a vehicle path in the step 204 may include a preliminary analysis to determine whether there is any possibility of a collision between the pedestrian and the vehicle. Accordingly, a step 212 may include performing threat arbitration to determine the probability of a collision between a vehicle and two or more distinct pedestrians. For example, if multiple pedestrians are predicted to have a path that will intersect with a path of the vehicle, the step 212 may include determining the pedestrian with the highest probability of intersecting the path of the vehicle. Alternatively (or in addition), the step 212 may include determining which of the pedestrians may have the highest probability of intersecting the warn/brake zone of the vehicle.”, “(86) With continued reference to the method 200 in FIGS. 17 and 18, a step 214 may include a determination as to whether a predicted path of the pedestrian intersects with the warn/brake zone of the vehicle. In one example, the warn/brake zone of the vehicle may be determined in the step 204. If the path of the pedestrian is determined or predicted to intersect with the warn/brake zone of the vehicle, then in a step 216, an HMI of the vehicle may be actuated to display a corresponding alert, such as the alert 66 in FIG. 7. By comparison, if the path of the pedestrian is not predicted to intersect the warn/brake zone of the vehicle in the step 214, a determination may be made as to whether or not a driver of the vehicle is distracted. A determination of a level or probability of driver distraction may be determined using any suitable method such as one or more of the methods described herein. If it is determined in the step 218 that the driver is distracted, then in a step 220, the HMI of the vehicle may be actuated to display or otherwise provide a corresponding alert, such as an audible alert to the driver. Alternatively (or in addition), an alert may be provided to the pedestrian or a driver of another vehicle indicating the distracted status of the driver. However, if the determination is made that the driver is not distracted in the step 218, or if the vehicle HMI is actuated in the step 220, then the method 200 may proceed to a step 222”).
Bai failed to shows receive data from at least one of an image capturing device, a map, a traffic service, or a network.
Sato further shows the system comprising a device configured to:
receive data from at least one of an image capturing device, a map, a traffic service, or a network (Column 6 lines 15-24, Column 7 lines 12-21 and Columns 3 lines 52-65; Figure 8; “(28) The road discriminating part 24 discriminates the road shape based on the road information acquired by the navigation system 40. Note that, the road discriminating part 24 may discriminate the road shape based on the road information received from outside of the vehicle 80. For example, the road discriminating part 24 may receive road information by communication with an outside data center of the vehicle 80, vehicle-to-vehicle communication between the vehicle 80 and another vehicle, road-to-vehicle communication through a roadside device, etc. “, “(36) On the other hand, if at step S102 it is judged that the shape of the road is not a curve, the present control routine proceeds to step S104. At step S104, the road discriminating part 24 judges whether the shape of the road ahead of the vehicle 80 by a predetermined distance in the direction of progression of the vehicle 80 is a slope based on the road information acquired at step S101. If it is judged that the road shape is a slope, the present control routine proceeds to step S105.”, and “(15) The driver monitor camera 10 is comprised of a camera and a projector. For example, the camera is a CMOS (complementary metal oxide semiconductor) camera or CCD (charge coupled device) camera, while the projector is an LED (light emitting diode). Further, to enable the face of the driver to be captured without giving the driver an unpleasant feeling even at the time of little light such as evening, preferably the projector is a near infrared LED. For example, the projector may comprise two near infrared LEDs arranged at the both sides of the camera. Further, the camera may be provided with a filter such as a visible light cutting filter. The facial image of the driver generated by the driver monitor camera 10 is sent from the driver monitor camera 10 to the ECU 20.”).
The motivation used in the rejection of claim 4 to combine Bai and Sato still applies to the combination of the prior arts on the rejection of claim 8.


Regarding Claim 9. (Currently Amended) Bai further shows the system of claim 8, wherein the logic device is configured to request the action from the driver through the interface module Column 17 line 12 - Column 18 line 12; Figure 17; “(86) … A determination of a level or probability of driver distraction may be determined using any suitable method such as one or more of the methods described herein. If it is determined in the step 218 that the driver is distracted, then in a step 220, the HMI of the vehicle may be actuated to display or otherwise provide a corresponding alert, such as an audible alert to the driver. …”; “(87) The step 222 may include a determination as to whether a predicted path of the pedestrian intersects with the warn zone of the vehicle. In one example, the warn zone of the vehicle may be determined in the step 204. If the path of the pedestrian is determined or predicted to intersect with the warn zone of the vehicle, then, in a step 224, a determination may be made as to whether or not a warning suppression feature of the V2P system is active in a step 224. If the path of the pedestrian is not predicted to intersect the warn zone of the vehicle in the step 222, or if a warning suppression feature of the V2P system is determined to be active in the step 22, then in a step 226, the HMI of the vehicle may be actuated to display or otherwise provide a corresponding alert, such a basic alert indicating the presence of a pedestrian to one side of the vehicle.”).


Regarding Claim 11. (Original) Bai shows the system of claim 10 as shown above, but failed to show the system further comprising a second sensor for determining a position of a second vehicle near the vehicle, wherein the logic device is configured to determine an identification of the second vehicle by the driver.
Sato, however in the same field of endeavor, shows a driver condition detection system comprising a second sensor for determining a position of a second vehicle near the vehicle, wherein the logic device is configured to determine an identification of the second vehicle by the driver (Column 9 lines 4-20; Figure 7; “(51) FIG. 7 is a view showing one example of the positional relationship of the host vehicle and the front vehicle. If there is a front vehicle 90 running along the direction of progression of the vehicle 80 (host vehicle) in another lane, there is a possibility of the front vehicle 90 changing a lane etc., so the driver has to monitor the front vehicle 90. However, if the threshold value range of the facial orientation or line of sight is maintained in a predetermined range, regardless of the driver monitoring the front vehicle 90, the driver is liable to be judged as driving while distracted and a warning is liable to be issued to the driver. For this reason, in the second embodiment, the threshold value range is expanded by a predetermined amount based on the relative positional relationship of the front vehicle 90 running along the direction of progression of the vehicle 80 in another lane and the vehicle 80.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate a second sensor that detect the identity of other vehicles in the vicinity and alert the awareness of the driver as shown in Sato in the system of Bai in order to avoid possible collision/accident.


Regarding Claim 12. (Original) Sato further shows the system of claim 11, wherein the identification of the second vehicle by the driver comprises a verbal or visual identification of the second vehicle (Column 9 lines 4-20; Figure 7; “(51) FIG. 7 is a view showing one example of the positional relationship of the host vehicle and the front vehicle. If there is a front vehicle 90 running along the direction of progression of the vehicle 80 (host vehicle) in another lane, there is a possibility of the front vehicle 90 changing a lane etc., so the driver has to monitor the front vehicle 90. However, if the threshold value range of the facial orientation or line of sight is maintained in a predetermined range, regardless of the driver monitoring the front vehicle 90, the driver is liable to be judged as driving while distracted and a warning is liable to be issued to the driver. … the threshold value range is expanded by a predetermined amount based on the relative positional relationship of the front vehicle 90 running along the direction of progression of the vehicle 80 in another lane and the vehicle 80.”).
The motivation used in the rejection of claim 11 to combine Bai and Sato still applies to the combination of the prior arts on the rejection of claim 12.


Regarding Claim 20. (Currently Amended) Method claim 20 is drawn to the method of using the corresponding system claimed in claim 12. Therefore method claim 20 corresponds to system claim 12 is rejected for same reasons of obviousness as used in claim 12 above.



Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bai as applied to claim 15 above, and in view of Hampiholi (US 20160267335 A1, hereinafter “Hampiholi”).

Regarding Claim 17. (Currently Amended) Bai shows the method of claim [[16]] 15 as discussed above, but failed to show wherein the identifying the one or more external distractions in the environment surrounding the vehicle 
Hampiholi, however in the same field of endeavor, shows a method wherein the identifying the one or more external distractions in the environment surrounding the vehicle comprises the external distraction comprises determining whether the environment comprises a billboard, a traffic accident, or road construction (0065; Figures 6 and 5; “[0065] FIG. 6 is a flow chart of a method 600 for determining distraction severity rank. At 602 of method 600, the analyzed data from FIG. 5 may be retrieved. This may include the data from … the data from the front-facing camera that are further processed and analyzed. At 604, the types of driver distraction may be determined. ... For example, if the driver is looking at a billboard … it may be determined that the driver is distracted. … At 606 of method 600, the data may be analyzed or may be used to predict the environmental dangers or risks. The environmental dangers or risks may include the number of vehicles in front of the vehicle in which the head unit/wearable device of the distraction monitoring system resides, in one example. … the environmental dangers or risks may include whether the vehicle is in a school or hospital zone, …”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the detection of external distraction such as billboard or road (traffic) condition as shown in Hampiholi in the detection system of distracted driver of Bai in view of Sato in order to detect the presence of external distraction as well as the distracted level of the primary vehicle driver so that a warning or an alarm or other means may be executed in order to avoid or minimize the possible collision/accident.


Regarding Claim 21. (New) Bai shows the system of claim 10 as discussed above, but failed to show wherein
the logic device is configured to apply a weighting factor in identifying the one or more external distractions; and 
the weighting factor comprises at least one of a severity of the external distraction, a driver interest in the external distraction, or a previous driver reaction to the external distraction.
Hampiholi, however in the same field of endeavor, shows the system wherein: 
the logic device is configured to apply a weighting factor in identifying the one or more external distractions (0065; Figures 6 and 5); and 
the weighting factor comprises at least one of a severity of the external distraction, a driver interest in the external distraction, or a previous driver reaction to the external distraction (0065; Figures 6 and 5; “[0065] FIG. 6 is a flow chart of a method 600 for determining distraction severity rank. At 602 of method 600, the analyzed data from FIG. 5 may be retrieved. This may include the data from … the data from the front-facing camera that are further processed and analyzed. At 604, the types of driver distraction may be determined. ... For example, if the driver is looking at a billboard … it may be determined that the driver is distracted. … At 606 of method 600, the data may be analyzed or may be used to predict the environmental dangers or risks. The environmental dangers or risks may include the number of vehicles in front of the vehicle in which the head unit/wearable device of the distraction monitoring system resides, in one example. … the environmental dangers or risks may include whether the vehicle is in a school or hospital zone, …”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the logic device is configured to apply a weighting factor in identifying the one or more external distractions and the weighting factor comprises at least one of a severity of the external distraction, a driver interest in the external distraction, or a previous driver reaction to the external distraction of Hampiholi in the detection system of distracted driver that determines the weighting factor comprises at least one of a severity of the external distraction of Bai in order to detect the presence of external distraction as well as the distracted level of the primary vehicle driver so that a warning or an alarm or other means may be executed in order to avoid or minimize the possible collision/accident.



Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-21 have been considered but are moot because the new ground of rejection.
Furthermore, Applicant's arguments have been fully considered but they are not persuasive. Applicant argued that the cited prior art failed to show the limitations of “identify one or more external distractions in an environment surrounding the vehicle based on one or more images of the environment surrounding the vehicle” based on the applicant specification [0018]. However, the argument is not based on claim limitation. In response to applicant's argument that the references fail to show the above features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “external distractions 102 can distract a driver while driving, such as attracting a driver’s attention away from the travel path 110.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, this limitations are discussed on the rejections to the claims 17 and 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482